DETAILED ACTION
Applicant’s Amendment filed on June 14, 2022 has been reviewed. 
Claims 2-3 are cancelled in the amendment.
Claims 21-22 are newly added in the amendment.
Claims 1, 4-15 and 18-20 are amended in the amendment.
Claims 1 and 4-22 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 18-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 7 and 12 of US Patent No. 9,294,582.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1, 4, 7 and 12 of US Patent No. 9,294,582 are similar to claims 18-22 in present application, the teachings of both applications are directed toward obtaining information responsive to the dependent request, before the dependent request is made by the client computing system.  Please see further explanation below.  Differences are bolded and omissions are underlined in following comparison tables.

Current Application claims 18-22
582’ patent claims 1, 4, 7 and 12
18. A computer implemented method, comprising: 
receiving a first request, from a client computing system, at a service computing system; 
receiving preview information, from the client computing system, indicative of a dependent request that is dependent on the first request; 
executing the first request to obtain a response to the first request; 
returning the response to the first request to the client computing system; 
executing the dependent request to obtain a response to the dependent request prior to receiving the dependent request from the client computing system; and 
returning the response to the dependent request to the client computing system, wherein returning the response to the dependent request comprises:








pushing the response to the dependent request to the client computing system, prior to receiving the dependent request from the client computing system.  

19. The computer implemented method of claim 18, and further comprising:
receiving the preview in formation indicative of a plurality of dependent requests, dependent on the first request, and a priority corresponding to each of the plurality of dependent requests.


1. A method in a caching server, comprising:

receiving, from a client application in a user device, a request for desired content including an indication of additional content related to the desired content and a likelihood indication generated by the client application, the additional content predicted to be subsequently requested by the client application and the likelihood indication indicating a likelihood the additional content will be subsequently requested by the client application;
prioritizing transmitting a request for at least the indicated additional content to an origin server based on the likelihood indication;
transmitting the request for at least the indicated additional content to the origin server;
receiving the additional content from the origin server;
transmitting the desired content, but not the additional content, to the client application at the user device;
caching the additional content;
receiving a second request from the client application including a request for the additional content; and
serving the cached additional content to the client application at the user device.



7. A caching server, comprising:
a content request parser configured to receive, from a client application in a user device, a request for desired content and an indication of additional content related to the desired content to be subsequently requested by the client application, the request for desired content including the indication of additional content and a likelihood indication generated by the client application indicating a likelihood the additional content will be subsequently requested by the client application;
a content retriever module configured to prioritize a request for at least the indicated additional content to be transmitted to an origin server based on the likelihood indication, transmits the request for at least the indicated additional content to the origin server, receives the additional content from the origin server, and caches the additional content in storage; and
a content provider module configured to transmit the desired content, but not the additional content, to the client application at the user device,
the content request parser configured to receive a second request from the client application including a request for the additional content, and
the content provider module configured to serve the cached additional content to the client application in response to the second request from the client application.
20. The computer implemented method of claim 18, wherein the preview information is received with the first request.

21. The computer implemented method of claim 20, wherein the preview information is included in a hypertext transfer protocol (http) header on the first request.

22. The computer implemented method of claim 20, wherein the preview information is included at a location in the first request known to the service computing system.
4. The method of claim 1, wherein the request for desired content received from the client application is an HTTP (hypertext transfer protocol) message indicating the additional content in a header.
12. The caching server of claim 7, wherein the request for desired content received from the client application is an HTTP (hypertext transfer protocol) message indicating the additional content in a header.

TABLE 1

The difference between claim 18 of the current application and claims 1 and 7 of the 582’ patent is that the current application receiving preview information and pushing the response to the dependent request to the client computing system and the 582’ patent receiving ,… indication of additional content and a likelihood indication generated by the client application and serving the cached additional content to the client application.  Both the current application and the 582’ patent obtain information responsive to the dependent request, before the dependent request is made by the client computing system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “receiving preview information and pushing the response to the dependent request to the client computing system” with “receiving, … indication of additional content and a likelihood indication generated by the client application and serving the cached additional content to the client application” because the remaining elements would have performed the same function (i.e., obtain information responsive to the dependent request, before the dependent request is made by the client computing system) as before.  Such substitution would not interfere with the functionality of the remaining elements.
	
The difference between claim 19 of the current application and claims 1 and 7 of the 582' patent is that claim 19 of the current application recite the underlined elements as shown in the comparison table above.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Objections
Claim 5 is objected to because of the following informalities:
In claim 5, at line 1, “computer system of claim 2,” should be changed to “computer system of claim [[2]]1,”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwuchukwu (US 2012/0084516 A1) in view of Peng (US 2021/0089452 A1).

With respect to claim 1, Iwuchukwu teaches A client computer system (a client apparatus 102, para. 0036; fig. 3), comprising: 
a communication system configured to communicate, over a network, with a service computing system that hosts a hosted application (the client apparatus 102 and server apparatus 104 configured to communicate over the network 106, para. 0026; the data request circuitry 128 is configured to control and/or communicate with a client application run on the client apparatus 102, para. 0050));
at least one processor (one or more of a processor 120, para. 0036; fig. 3); and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed (a computer program product comprising computer-readable program instructions (for example, software or firmware) stored on a computer-readable medium (for example memory 122) that is executable by a suitably configured processing device (for example, the processor 120) , para. 0036; fig. 3), cause the client computer system to:
execute a client component of the hosted application (the data request circuitry 128 is configured to control and/or communicate with a client application run on the client apparatus 102, para. 0050);
identifythe[[a]] service computing system (the data request circuitry 128 is configured to control and/or communicate with a client application run on the client apparatus 102, para. 0050; the data request circuitry 128 configured to format a request (e.g., an HTTP request) for a data resource, para. 0051);
send the first request to the service computing system (the data request circuitry 128 configured to cause a formatted request to be sent to the server apparatus 104, para. 0052); and
prior to the client computer system receiving a response to the first request, 
identify(the data request circuitry 128 further determine one or more additional data resources that may be requested in the future; these one or more additional data resources determined based on a proximate relationship to the requested data resource, and/or the like, para. 0051),
generate preview information indicative of the dependent request (the data request circuitry 128 include an indication(s) (e.g., hints) of the one or more additional data resources in the request for the requested data resource; the indication(s) comprise parameter(s) identifying the additional data resource(s), be appended to the request, para. 0051), and
send the preview information to the service computing system (the data request circuitry 128 include an indication(s) (e.g., hints) of the one or more additional data resources in the request for the requested data resource, para. 0051; the data request circuitry 128 configured to cause a formatted request to be sent to the server apparatus 104, para. 0052).
	Iwuchukwu does not explicitly teach 
store a dependency structure that identifies:
a plurality of requests made by the client component during execution of the hosted application, and
dependencies among the plurality of requests;	
access the dependent structure to identify, wherein the dependency structure has a first element identifying the first request, a second element identifying the dependent request, and a link between the first element and the second element identifying the dependency of the dependent request on the first request, 
	However, Peng teaches
store a dependency structure that identifies:
a plurality of requests made by the client component during execution of the hosted application (cache client 1020 can include a local dependencies tree 1022 and a temporary cache 1024 configured to store requested data items for the duration (lifecycle) of a task being performed by application 1010, para. 0111; the smart cache client 1020 can learn patterns of data access requests from request processor 1015 to build the local dependencies tree 1022; requests for data from request processor 1015 can be served locally from the task lifecycle temporary cache 1024 if possible, otherwise retrieved from the cache service 1030, para. 0112), and
dependencies among the plurality of requests (cache client 1020 can include a local dependencies tree 1022 and a temporary cache 1024 configured to store requested data items for the duration (lifecycle) of a task being performed by application 1010, para. 0111; the smart cache client 1020 can learn patterns of data access requests from request processor 1015 to build the local dependencies tree 1022; requests for data from request processor 1015 can be served locally from the task lifecycle temporary cache 1024 if possible, otherwise retrieved from the cache service 1030, para. 0112);	
access the dependent structure to identify (data requests can be fielded from an application instance working in a particular context, and data items observed to have associated requests can be identified; within the particular context, an association can be determined if a request for data item I1 is followed by a request for data item I2, para. 0124; a graph for a given context can be built at the smart cache client 1120 and can be uploaded to cache server 1130 to be stored in graph memory 1132, when a graph is updated by the smart cache client 1120, a corresponding update request 1161 can be transmitted to the smart cache server 1130, para. 0121), wherein the dependency structure has a first element identifying the first request, a second element identifying the dependent request, and a link between the first element and the second element identifying the dependency of the dependent request on the first request (the smart cache client 1020 can learn patterns of data access requests from request processor 1015 to build the local dependencies tree 1022; requests for data from request processor 1015 can be served locally from the task lifecycle temporary cache 1024 if possible, otherwise retrieved from the cache service 1030, para. 0112; collecting data items, to be returned in response to a request, can include following the dependency links as indicated in diagram 500, from a starting vertex, until all dependency paths have reached either (a) a record having no dependents or (b) a record whose dependent data items have all been collected already; when a termination condition such as (a) or (b) has been met for all dependency paths, traversal of the graph (from the starting vertex) can be regarded as complete, the starting vertex can be the vertex of a requested data item, while in other examples, traversal can start at a root vertex, para. 0086) in order to improve technologies for data access as taught by Peng (para. 0001), 
Therefore, based on Iwuchukwu in view of Peng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng to the system of Iwuchukwu in order to improve technologies for data access as taught by Peng (para. 0001).

	With respect to claim 4, Iwuchukwu in view of Peng teaches The client computer system of claim [[3]]1 as described above
	Further, Peng teaches wherein the instructions, when executed, cause the client computer system to traverse the dependency structure from the first element to the second element to identify the that the dependent request is dependent on the first request (links can be bidirectional, and the records 510 etc. can include a further field comprising a list of antecedent data items, allowing the graph to be traversed freely starting at any vertex (data item), the graph can be organized as a tree, and a request for any data item within the tree can lead to data items being collected starting from the root of the tree, para. 0087) in order to improve technologies for data access as taught by Peng (para. 0001).
Therefore, based on Iwuchukwu in view of Peng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng to the system of Iwuchukwu in order to improve technologies for data access as taught by Peng (para. 0001).

	With respect to claim 5, Iwuchukwu in view of Peng teaches The client computer system of claim 2 as described above, 
	Further, Peng teaches wherein the instructions, when executed, cause the client computer system to: 
	generate the dependency structure with the client component (a graph for a given context built at the smart cache client 1120 and can be uploaded to cache server 1130 to be stored in graph memory 1132, when a graph is updated by the smart cache client 1120, a corresponding update request 1161 can be transmitted to the smart cache server 1130, para. 0121; also see para. 0123; fig. 12) in order to improve technologies for data access as taught by Peng (para. 0001).
Therefore, based on Iwuchukwu in view of Peng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng to the system of Iwuchukwu in order to improve technologies for data access as taught by Peng (para. 0001).

	With respect to claim 6, Iwuchukwu teaches The client computer system of claim 1 wherein the instructions, when executed, cause the computer system: 
	identify a plurality of dependent requests, dependent on the first request (the data request circuitry 128 includes a plurality of parameters identifying additional data resources in a request, the parameters arranged in an order corresponding to an order in which the additional data resources may be requested in the future, the request handling circuitry 138 fetch and cache the additional data resources in the indicated order, thereby prioritizing resources of the server apparatus 104 based on an expected sequence of requests from the client apparatus 102, para. 0058) 
	identify a priority corresponding to each of the plurality of dependent requests (the data request circuitry 128 includes a plurality of parameters identifying additional data resources in a request, the parameters arranged in an order corresponding to an order in which the additional data resources may be requested in the future, the request handling circuitry 138 fetch and cache the additional data resources in the indicated order, thereby prioritizing resources of the server apparatus 104 based on an expected sequence of requests from the client apparatus 102, para. 0058); and
	generate the preview information indicative of the plurality of dependent requests and the priority corresponding to each of the plurality of dependent requests (the data request circuitry 128 includes a plurality of parameters identifying additional data resources in a request, the parameters arranged in an order corresponding to an order in which the additional data resources may be requested in the future, the request handling circuitry 138 fetch and cache the additional data resources in the indicated order, thereby prioritizing resources of the server apparatus 104 based on an expected sequence of requests from the client apparatus 102, para. 0058).

	With respect to claim 7, Iwuchukwu teaches The client computer system of claim 6 wherein  (the client apparatus 102 comprise the processor 120, memory 122, communication interface 124, user interface 126, and/or data request circuitry 128, para. 0037; fig. 3; the data request circuitry 128 is configured to control and/or communicate with a client application run on the client apparatus 102, para. 0050).
	
	With respect to claim 8, Iwuchukwu teaches The client computer system of claim 1 wherein the instructions, when executed, cause the client computer system to: 
	add the preview information to the first request (the data request circuitry include an indication(s) (e.g., hints) of the one or more additional data resources in the request for the requested data resource; the indication(s) comprise parameter(s) identifying the additional data resource(s); the parameters appended to a request, para. 0051); and
	send the first request, with the preview information, to the service computing system (the data request circuitry configured to cause a formatted request to be sent to the server apparatus; the request handling circuitry determine an additional data resource indicated in the request and fetch the additional data resource and cache the additional data resource in the cache memory in preparation for a future request for the additional data resource, para. 0052).

	With respect to claim 9, Iwuchukwu teaches The client computer system of claim 8 wherein the instructions, when executed, cause the client computer system add the preview information to a location in the first request known to the service computing system (the indication(s) comprise parameter(s) identifying the additional data resource(s); the parameters appended to a request, para. 0051; the data request circuitry configured to cause a formatted request to be sent to the server apparatus; the request handling circuitry determine an additional data resource indicated in the request and fetch the additional data resource and cache the additional data resource in the cache memory in preparation for a future request for the additional data resource, para. 0052).

	With respect to claim 10, Iwuchukwu teaches The client computer system of claim 8 wherein the instruction, when executed, cause the client computer system add the preview information to a hypertext transfer protocol (http) header on the first request (the data request circuitry include an indication(s) (e.g., hints) of the one or more additional data resources in the request for the requested data resource; the indication(s) comprise parameter(s) identifying the additional data resource(s); the parameters appended to a request, para. 0051; wherein the request comprises a web request for a map tile having the location x=10, y=10, z=10, the uniform resource locator (URL) for the requested data resource may comprise: http://maps.nokiapaloalto.com/atlas?maptype=street&x=10&y=10&z=10., para. 0053-0054; parsing the request and extracting the appended parameters, para. 0055).

	With respect to claim 12, Iwuchukwu teaches A computer implemented method, comprising: 
	identifying, by a client component of a hosted application (the data request circuitry 128 is configured to control and/or communicate with a client application run on the client apparatus 102, para. 0050), a first request to submit to a service computing system that hosts the hosted application (the data request circuitry 128 configured to format a request (e.g., an HTTP request) for a data resource, para. 0051); 
	identifying, by the client component, a dependent request that is dependent on the first request (the data request circuitry 128 further determine one or more additional data resources that may be requested in the future; these one or more additional data resources determined based on a proximate relationship to the requested data resource, and/or the like, para. 0051); 
	generating preview information indicative of the dependent request (the data request circuitry 128 include an indication(s) (e.g., hints) of the one or more additional data resources in the request for the requested data resource; the indication(s) comprise parameter(s) identifying the additional data resource(s), be appended to the request, para. 0051); 
	sending the first request to the service computing system (the data request circuitry 128 configured to cause a formatted request to be sent to the server apparatus 104, para. 0052); and 
	prior to the client component receiving a response to the first request, sending the preview information to the service computing system (the data request circuitry 128 include an indication(s) (e.g., hints) of the one or more additional data resources in the request for the requested data resource, para. 0051; the data request circuitry 128 configured to cause a formatted request to be sent to the server apparatus 104, para. 0052).
	Iwuchukwu does not explicitly teach
	accessing a dependency structure that identifies a plurality of requests made by the client component during execution of the hosted application and dependencies among the plurality of request;
	identifying, by the client component based on the dependency structure, a dependent request that is dependent on the first request;
	However, Peng teaches 
	accessing a dependency structure that identifies a plurality of requests made by the client component during execution of the hosted application and dependencies among the plurality of request (components of application 1010 can issue requests to read or write data items; application 1010 can include a request processor 1015 to handle all such requests, para. 0109; a smart cache client 1020 which can be integrated with or within application 1010; cache client 1020 can include a local dependencies tree 1022 and a temporary cache 1024 configured to store requested data items for the duration (lifecycle) of a task being performed by application 1010, para. 0111; the smart cache client 1020 can learn patterns of data access requests from request processor 1015 to build the local dependencies tree 1022; requests for data from request processor 1015 can be served locally from the task lifecycle temporary cache 1024 if possible, otherwise retrieved from the cache service 1030, para. 0112);
	identifying, by the client component based on the dependency structure, a dependent request that is dependent on the first request (data requests can be fielded from an application instance working in a particular context, and data items observed to have associated requests can be identified; within the particular context, an association can be determined if a request for data item I1 is followed by a request for data item I2, para. 0124; a graph for a given context can be built at the smart cache client 1120 and can be uploaded to cache server 1130 to be stored in graph memory 1132, when a graph is updated by the smart cache client 1120, a corresponding update request 1161 can be transmitted to the smart cache server 1130, para. 0121) in order to improve technologies for data access as taught by Peng (para. 0001);
Therefore, based on Iwuchukwu in view of Peng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng to the method of Iwuchukwu in order to improve technologies for data access as taught by Peng (para. 0001).

	With respect to claim 13, Iwuchukwu in view of Peng teaches The computer implemented method of claim 12 as described above , and 
	Further, Peng teaches further comprising:
	generating, by the client component, the dependency structure with the client component (a graph for a given context built at the smart cache client 1120 and can be uploaded to cache server 1130 to be stored in graph memory 1132, when a graph is updated by the smart cache client 1120, a corresponding update request 1161 can be transmitted to the smart cache server 1130, para. 0121; also see para. 0123; fig. 12) in order to improve technologies for data access as taught by Peng (para. 0001).
Therefore, based on Iwuchukwu in view of Peng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng to the method of Iwuchukwu in order to improve technologies for data access as taught by Peng (para. 0001).

	With respect to claim 14, Iwuchukwu in view of Peng teaches The computer implemented method of claim [[13]]12 as described above
	Further, Peng teaches wherein the dependency structure has a first element identifying the first request, a second element identifying the dependent request and a link between the first element and the second element identifying the dependency of the dependent request on the first request (the smart cache client 1020 can learn patterns of data access requests from request processor 1015 to build the local dependencies tree 1022; requests for data from request processor 1015 can be served locally from the task lifecycle temporary cache 1024 if possible, otherwise retrieved from the cache service 1030, para. 0112; collecting data items, to be returned in response to a request, can include following the dependency links as indicated in diagram 500, from a starting vertex, until all dependency paths have reached either (a) a record having no dependents or (b) a record whose dependent data items have all been collected already; when a termination condition such as (a) or (b) has been met for all dependency paths, traversal of the graph (from the starting vertex) can be regarded as complete, the starting vertex can be the vertex of a requested data item, while in other examples, traversal can start at a root vertex, para. 0086) and wherein accessing the dependency structure comprises: 
	traversing the dependency structure from the first element to the second element to identify the that the dependent request is dependent on the first request (links can be bidirectional, and the records 510 etc. can include a further field comprising a list of antecedent data items, allowing the graph to be traversed freely starting at any vertex (data item), the graph can be organized as a tree, and a request for any data item within the tree can lead to data items being collected starting from the root of the tree, para. 0087) in order to improve technologies for data access as taught by Peng (para. 0001).
Therefore, based on Iwuchukwu in view of Peng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng to the method of Iwuchukwu in order to improve technologies for data access as taught by Peng (para. 0001).

	With respect to claim 15, Iwuchukwu teaches The computer implemented method of claim 12 wherein identifying a dependent request comprises: 
	identifying a plurality of dependent requests, dependent on the first request (the data request circuitry 128 includes a plurality of parameters identifying additional data resources in a request, the parameters arranged in an order corresponding to an order in which the additional data resources may be requested in the future, the request handling circuitry 138 fetch and cache the additional data resources in the indicated order, thereby prioritizing resources of the server apparatus 104 based on an expected sequence of requests from the client apparatus 102, para. 0058); and 
	identifying a priority corresponding to each of the plurality of dependent requests (the data request circuitry 128 includes a plurality of parameters identifying additional data resources in a request, the parameters arranged in an order corresponding to an order in which the additional data resources may be requested in the future, the request handling circuitry 138 fetch and cache the additional data resources in the indicated order, thereby prioritizing resources of the server apparatus 104 based on an expected sequence of requests from the client apparatus 102, para. 0058), and wherein generating preview information comprises generating preview information indicative of the plurality of dependent requests and the priority corresponding to each of the plurality of dependent requests (the data request circuitry 128 includes a plurality of parameters identifying additional data resources in a request, the parameters arranged in an order corresponding to an order in which the additional data resources may be requested in the future, the request handling circuitry 138 fetch and cache the additional data resources in the indicated order, thereby prioritizing resources of the server apparatus 104 based on an expected sequence of requests from the client apparatus 102, para. 0058).

	With respect to claim 16, Iwuchukwu teaches The computer implemented method of claim 12 wherein sending the preview information to the service computing system comprises: 
	adding the preview information to a location in the first request known to the service computing system (the data request circuitry include an indication(s) (e.g., hints) of the one or more additional data resources in the request for the requested data resource; the indication(s) comprise parameter(s) identifying the additional data resource(s); the parameters appended to a request, para. 0051); and 
	sending the preview information to the service computing system along with the first request (the data request circuitry configured to cause a formatted request to be sent to the server apparatus; the request handling circuitry determine an additional data resource indicated in the request and fetch the additional data resource and cache the additional data resource in the cache memory in preparation for a future request for the additional data resource, para. 0052).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwuchukwu (US 2012/0084516 A1) in view of Peng (US 2021/0089452 A1), and further in view of Carneal et al. (US 2003/0120658 A1), hereinafter referred to as Carneal.

	With respect to claim 11, Iwuchukwu in view of Peng teaches The client computer system of claim 1 as described above
	Iwuchukwu in view of Peng does not explicitly teach wherein the instructions, when executed, cause the client computer system to: 
	generate a preview request, that is separate from the first request, including the preview information; and
	send the preview request to the service computing system prior to receiving the response to the first request.
	However, Carneal teaches wherein the instructions, when executed, cause the computer system to: 
	generate a preview request, that is separate from the first request, including the preview information (satellite gateway parses the parent file, extracts an external reference to an inline object and forwards a surrogate request [preview request] for the inline object [preview information] over the Internet using a surrogate request generation module, para. 0050); and
	send the preview request to the service computing system prior to receiving the response to the first request (prior to, the web browser receives the parent file, the satellite gateway parses the parent file, extracts an external reference to an inline object and forwards a surrogate request [preview request] for the inline object over the Internet, para. 0049-0050; the satellite gateway request and receive data corresponding to one or more of the inline objects before beginning transfer of the parent file to the access point; the satellite gateway receives all the inline objects before beginning transmission of the parent file to the access point, para. 0063; the transfer of the prefetch inline objects before the parent file is transferred assures that all inline objects are available at the access point before they are requested by the web browser, para. 0065) in order to improve the performance of the system by reducing latency and saving network bandwidth as taught by Carneal (para. 0040).
Therefore, based on Iwuchukwu in view of Peng, and further in view of Carneal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Carneal to the system of Iwuchukwu in view of Peng in order to improve the performance of the system by reducing latency and saving network bandwidth as taught by Carneal (para. 0040).

	With respect to claim 17, Iwuchukwu in view of Peng teaches The computer implemented method of claim 12 as described above
	Iwuchukwu in view of Peng does not explicitly teach wherein sending the preview information to the service computing system comprises: 
	generating a preview request, that is separate from the first request, including the preview information; and 
	sending the preview request to the service computing system prior to receiving the response to the first request.
	However, Carneal teaches wherein sending the preview information to the service computing system comprises: 
	generating a preview request, that is separate from the first request, including the preview information (satellite gateway parses the parent file, extracts an external reference to an inline object and forwards a surrogate request [preview request] for the inline object [preview information] over the Internet using a surrogate request generation module, para. 0050); and 
	sending the preview request to the service computing system prior to receiving the response to the first request (prior to, the web browser receives the parent file, the satellite gateway parses the parent file, extracts an external reference to an inline object and forwards a surrogate request [preview request] for the inline object over the Internet, para. 0049-0050; the satellite gateway request and receive data corresponding to one or more of the inline objects before beginning transfer of the parent file to the access point; the satellite gateway receives all the inline objects before beginning transmission of the parent file to the access point, para. 0063; the transfer of the prefetch inline objects before the parent file is transferred assures that all inline objects are available at the access point before they are requested by the web browser, para. 0065) in order to improve the performance of the system by reducing latency and saving network bandwidth as taught by Carneal (para. 0040).
Therefore, based on Iwuchukwu in view of Peng, and further in view of Carneal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Carneal to the method of Iwuchukwu in view of Peng in order to improve the performance of the system by reducing latency and saving network bandwidth as taught by Carneal (para. 0040).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carneal et al. (US 2003/0120658 A1), hereinafter referred to as Carneal, in view of Wurth (US 2018/0234329 A1).

	With respect to claim 18, Carneal teaches A computer implemented method, comprising: 
	receiving a first request, from a client computing system, at a service computing system (access point component which runs on the client (browser) side, para. 0017; the web browser requests the web page, the access point receives the request and forwards it to the Internet, para. 0048; the distributed proxy server comprises two components: an access point component and a satellite gateway component, para. 0045; fig. 6); 
	receiving preview information, from the client computing system, indicative of a dependent request that is dependent on the first request (when the parent file is received at the access point, the access point parse the parent file to extract any external references to inline objects [preview information], para. 0062; because the access point always receives the parent file before the web browser, the access point establish its list of prefetch objects before any requests are received from the web browser, para. 0062; and forwards a surrogate request [preview information] for the inline object over the Internet, para. 0050); 
	executing the first request to obtain a response to the first request (the web server receives the request [first request] and responds with the parent file [response]; the satellite gateway receives the parent file from the Internet and forwards it to the access point; after the file traverses the wireless link, the access point forwards the parent file to the web browser, the web browser receives the parent file, para. 0049); 
	returning the response to the first request to the client computing system (the web server receives the request [first request] and responds with the parent file [response]; the satellite gateway receives the parent file from the Internet and forwards it to the access point; after the file traverses the wireless link, the access point forwards the parent file to the web browser, the web browser receives the parent file, para. 0049); 
	executing the dependent request to obtain a response to the dependent request prior to receiving the dependent request from the client computing system (the access point has been notified that the inline object has been prefetched [response] before the request for the inline object [the dependent request] is made by the web browser, para. 0061; the satellite gateway request and receive data corresponding to one or more of the inline objects before beginning transfer of the parent file to the access point; the satellite gateway receives all the inline objects [obtain a response] before beginning transmission of the parent file to the access point, para. 0063); and 
	returning the response to the dependent request to the client computing system (the access point component receives a request for an object which resides in the cache [cached response], the access point component returns the object without allowing the object request to be transmitted over the satellite link, para. 0018), wherein returning the response to the dependent request comprises:
	returning the response to the dependent request to the client computing system, prior to receiving the dependent request from the client computing system (the satellite gateway forwards the prefetched objects over the satellite link to the access-point component, which in-turn caches the inline objects [the response] until requested by the browser, para. 0018; also see para. 0061; the access point implements an object cache for temporarily storing objects that have been prefetched, para. 0045).
	Carneal does not explicitly teach wherein returning the response comprises:
		pushing the response to the client computing system,
	However, Wurth teaches 
	wherein returning the response comprises:
		pushing the response to the client computing system (supporting push behavior where, based on a client request, the server pushes not only the resource(s) requested by that request but additional resources that the client would ordinarily (e.g. under HTTP/1.x specification) issue subsequent request(s) to retrieve, para. 0021; a set of graphs of static dependencies determined, reflecting the relation: using these graphs so that all of primary requests are maintained, and all of the secondary requests (those to obtain resources related to those indicated by the response to the primary request) are grouped as answers that should be pushed directly by the server in response to that primary request, para. 0025) in order to allow the server to send a collection of appropriate resources in response to the initial client request as taught by Wurth (para. 0022),
Therefore, based on Carneal in view of Wurth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wurth to the method of Carneal in order to allow the server to send a collection of appropriate resources in response to the initial client request as taught by Wurth (para. 0022).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carneal et al. (US 2003/0120658 A1), hereinafter referred to as Carneal, in view of Wurth (US 2018/0234329 A1), hereinafter referred to as Beckman, and further in view of Iwuchukwu (US 2012/0084516 A1).

	With respect to claim 19, Carneal in view of Wurth teaches The computer implemented method of claim 18 as described above , 
	Carneal in view of Wurth does not explicitly teach and further comprising:
	receiving the preview information indicative of a plurality of dependent requests, dependent on the first request, and a priority corresponding to each of the plurality of dependent requests.
	However, Iwuchukwu teaches and further comprising:
	receiving the preview information indicative of a plurality of dependent requests, dependent on the first request, and a priority corresponding to each of the plurality of dependent requests (the data request circuitry 128 includes a plurality of parameters identifying additional data resources in a request, the parameters arranged in an order corresponding to an order in which the additional data resources may be requested in the future, the request handling circuitry 138 fetch and cache the additional data resources in the indicated order, thereby prioritizing resources of the server apparatus 104 based on an expected sequence of requests from the client apparatus 102, para. 0058) in order to reduce the response time required for responding to the future request as taught by Iwuchukwu (para. 0004).
Therefore, based on Carneal in view of Wurth, and further in view of Iwuchukwu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Iwuchukwu to the method of Carneal in view of Wurth in order to reduce the response time required for responding to the future request as taught by Iwuchukwu (para. 0004).

	With respect to claim 20, Carneal in view of Wurth teaches The computer implemented method of claim 18 as described above , 
	Carneal in view of Wurth does not explicitly teach wherein the preview information is received with the first request.
	However, Iwuchukwu teaches wherein the preview information is received with the first request (the data request circuitry include an indication(s) (e.g., hints) of the one or more additional data resources in the request for the requested data resource; the indication(s) comprise parameter(s) identifying the additional data resource(s); the parameters appended to a request, para. 0051; the data request circuitry configured to cause a formatted request to be sent to the server apparatus; the request handling circuitry determine an additional data resource indicated in the request and fetch the additional data resource and cache the additional data resource in the cache memory in preparation for a future request for the additional data resource, para. 0052) in order to reduce the response time required for responding to the future request as taught by Iwuchukwu (para. 0004).
Therefore, based on Carneal in view of Wurth, and further in view of Iwuchukwu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Iwuchukwu to the method of Carneal in view of Wurth in order to reduce the response time required for responding to the future request as taught by Iwuchukwu (para. 0004).

	With respect to claim 21, Carneal in view of Wurth, and further in view of Iwuchukwu teaches The computer implemented method of claim 20 as described above, 
	Further, Iwuchukwu teaches wherein the preview information is included in a hypertext transfer protocol (http) header on the first request (the data request circuitry include an indication(s) (e.g., hints) of the one or more additional data resources in the request for the requested data resource; the indication(s) comprise parameter(s) identifying the additional data resource(s); the parameters appended to a request, para. 0051; wherein the request comprises a web request for a map tile having the location x=10, y=10, z=10, the uniform resource locator (URL) for the requested data resource may comprise: http://maps.nokiapaloalto.com/atlas?maptype=street&x=10&y=10&z=10., para. 0053-0054; parsing the request and extracting the appended parameters, para. 0055) in order to reduce the response time required for responding to the future request as taught by Iwuchukwu (para. 0004).
Therefore, based on Carneal in view of Wurth, and further in view of Iwuchukwu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Iwuchukwu to the method of Carneal in view of Wurth in order to reduce the response time required for responding to the future request as taught by Iwuchukwu (para. 0004).

	With respect to claim 22, Carneal in view of Wurth, and further in view of Iwuchukwu teaches The computer implemented method of claim 20 as described above, 
	Further, Iwuchukwu teaches wherein the preview information is included at a location in the first request known to the service computing system (the indication(s) comprise parameter(s) identifying the additional data resource(s); the parameters appended to a request, para. 0051; the data request circuitry configured to cause a formatted request to be sent to the server apparatus; the request handling circuitry determine an additional data resource indicated in the request and fetch the additional data resource and cache the additional data resource in the cache memory in preparation for a future request for the additional data resource, para. 0052) in order to reduce the response time required for responding to the future request as taught by Iwuchukwu (para. 0004).
Therefore, based on Carneal in view of Wurth, and further in view of Iwuchukwu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Iwuchukwu to the method of Carneal in view of Wurth in order to reduce the response time required for responding to the future request as taught by Iwuchukwu (para. 0004).
	
Response to Arguments
Regarding to applicant’s arguments with respect to claims 1 and 4-22 have been considered but are moot because the arguments do not apply to any of the references being used in the alternative rejection.

Regarding Applicant’s arguments in Double Patenting Rejection section, the double patenting rejection for claims 1 and 4-17 are withdraw and claims 18-22 are maintained and repeated in this office action, since the teachings of both applications are directed toward obtaining information responsive to the dependent request, before the dependent request is made by the client computing system.

	
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
August 27, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447